Citation Nr: 1115769	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  01-06 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating for bilateral epiphora on an extraschedular basis, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to November 1945 and from September 1950 to September 1951.
This matter initially came before the Board of Veterans' Appeals (Board) from an October 1999 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In that decision, the RO denied entitlement to an increased rating in excess of 20 percent for bilateral epiphora.

In November 2003, January 2005, and February 2007 the Board remanded the matter of entitlement to an increased rating for bilateral epiphora for further development.

In February 2007, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In November 2009, the Board denied entitlement to an increased schedular rating in excess of 20 percent for bilateral epiphora and remanded the matter of entitlement to an increased rating for bilateral epiphora on an extraschedular basis for further development.  

As noted in the Board's November 2009 decision, the issue of entitlement to service connection for ocular headaches has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has reported on numerous occasions that his service-connected bilateral epiphora impaired his ability to engage in his employment with various railroad companies following service.  Due to the symptoms of his disability (e.g. eye irritation, tearing, blurred vision), he was disqualified from working on live railroad tracks and could only work in freight train repair shops.  He was unable to apply for other positions with higher pay and thus lost thousands of dollars a year while working.  As a result, he and his wife have received lower railroad pensions ever since his retirement.

In its November 2009 remand, the Board instructed the AOJ to forward the Veteran's claims file to a VA examiner to obtain an opinion as to what impact, if any, the Veteran's service-connected epiphora had on his employability and whether it would be expected to preclude work for a railroad company on live railroad tracks.  The examiner was instructed to provide a rationale for any opinion.  After the requested opinion was obtained, the AOJ was then instructed to refer the Veteran's claim to VA's Director of Compensation and Pension Service or Under Secretary for Benefits to adjudicate whether the Veteran was entitled to an extraschedular rating for his bilateral epiphora in accordance with 38 C.F.R. § 3.321(b)(1) (2010).

In April 2010, the physician who conducted an April 2008 VA optometry examination reviewed the Veteran's claims file and opined that his eye disability would not preclude him from working.  No further explanation or reasoning was provided.

In July 2010, the same examiner re-reviewed the Veteran's claims file and opined that his visual acuity and ability to perform tasks would not compromise his ability to work.  This opinion was apparently based on the fact that his eye symptoms were intermittent depending on environmental conditions and that there was no active epiphora during the most recent VA examination.  The examiner also noted that she was unsure as to whether the Veteran was still employed.

As noted by the Veteran's representative in its March 2011 statement, the examiner who provided the April and July 2010 opinions did not provide any opinion concerning what impact the Veteran's bilateral epiphora would have had on his employment with the railroad industry.  Rather, the examiner provided a more general opinion concerning whether the disability precluded the ability to obtain current employment.
The Board acknowledges that the Veteran is not currently employed and has been retired for many years.  However, an opinion is needed as to the extent to which his service-connected eye disability would have impacted his specific employment in the railroad industry and whether it would have prevented him from working on live railroad tracks at the time he was actually employed, not whether he is currently employable in general.  The Veteran has provided numerous statements concerning how his eye disability negatively impacted his ability to perform his job and prevented him from earning a higher rate of pay.  The examiner who provided the April and July 2010 opinions clearly did not consider the Veteran's reports in this regard in formulating her opinions.

A medical opinion is inadequate if it does not take into account the Veteran's reports of his symptoms and history (even if recorded in the course of the examination). Dalton v. Peake, 21 Vet. App. 23 (2007).

Furthermore, the Veteran's case was never sent to VA's Director of Compensation and Pension Service or Under Secretary for Benefits to adjudicate whether he was entitled to an extraschedular rating for his bilateral epiphora in accordance with 38 C.F.R. § 3.321(b)(1).

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where a remand order of the Board is not complied with, the Board itself errs in failing to insure compliance.  Id. at 270-71.  As the VA examiner did not provide an adequate opinion in accordance with the Board's November 2009 remand and the Veteran's case was never referred to VA's Director of Compensation and Pension Service or Under Secretary for Benefits to adjudicate whether he was entitled to an extraschedular rating, the Board is unfortunately compelled to again remand this claim for compliance with the instructions in its November 2009 remand.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  

In a March 2010 letter, the Veteran reported that he was scheduled for additional treatment for his eye disability at the VA eye clinic in West Haven, Connecticut in July 2010.  The most recent VA treatment records in the Veteran's claims file from this facility are dated through September 2009.  Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any such relevant records.  38 U.S.C.A. 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all records of the Veteran's treatment for a bilateral eye disability from the VA eye clinic in West Haven, Connecticut from September 2009 to the present and from any other sufficiently identified VA facility.  All efforts to obtain these records must be documented in the claims file.  If these records are unavailable, this must also be noted in the claims file.

2.  After any additional VA treatment records have been obtained and associated with the Veteran's claims file, the claims file should be referred to a VA physician with appropriate expertise, other than the physician who conducted the April 2008 VA examination, to review and provide an opinion as to what impact, if any, the Veteran's bilateral epiphora had on his ability to perform his employment in the railroad industry and whether it would be expected to preclude work for a railroad company on live railroad tracks.

The opinion provider must provide a rationale for each opinion.  If the opinion provider is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The opinion provider is advised that the Veteran is competent to report his symptoms and history; and such reports must be specifically acknowledged and considered in formulating any opinions.

If the opinion provider rejects the Veteran's reports, he or she should provide a reason for doing so.

3.  After the above development has been completed, refer the claim to VA's Director of Compensation and Pension Service or Under Secretary for Benefits to adjudicate entitlement to an extraschedular rating for bilateral epiphora in accordance with 38 C.F.R. § 3.321(b).

4.  The AOJ should review the opinion to ensure that it contains the information requested in this remand and is otherwise complete. 

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



